

114 HR 6376 IH: To amend the Internal Revenue Code of 1986 to modify the energy efficient commercial buildings deduction, and for other purposes.
U.S. House of Representatives
2016-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6376IN THE HOUSE OF REPRESENTATIVESNovember 17, 2016Mr. Reichert (for himself, Mr. Blumenauer, Mr. Reed, and Mr. Van Hollen) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to modify the energy efficient commercial buildings
			 deduction, and for other purposes.
	
		1.Modification of energy efficient commercial buildings deduction
 (a)Allocations of deductionsParagraph (4) of section 179D(d) of such Code is amended to read as follows:  (4)Allocation of deduction for certain property (A)Property held by governments and nonprofitsIn the case of energy efficient commercial building property installed on or in property owned by a Federal, State, local, or Indian tribal government, or a political subdivision thereof, or by an organization that is described in section 501(c)(3) and exempt from tax under section 501(a), the Secretary shall promulgate a regulation to allow the allocation of the deduction to the person primarily responsible for designing the property in lieu of the owner of such property. Such person shall be treated as the taxpayer for purposes of this section.
 (B)Allocations to partnerships and S corporationsIn the case of an allocation of a deduction under this section to a partnership or S corporation, the Secretary shall by regulation or other guidance allow the full benefit of a deduction allocated under this paragraph at the partner or shareholder level..
 (b)Low-Income housing exception to basis reductionSubsection (e) of section 179D of such Code is amended by inserting (other than property placed in service in a qualified low-income building (within the meaning of section 42)) after building property.
			(c)Conforming amendments
 (1)The heading for section 179D of such Code is amended by inserting and multifamily after commercial. (2)The item in the table of sections for part VI of subchapter B of chapter 1 of such Code relating to section 179D of such Code is amended by inserting and multifamily after commercial.
 (d)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2016.
			